SECURITIES & EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 1-106 GAMCO INVESTORS, INC. (Exact name of Registrant as specified in its charter) New York 13-4007862 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) One Corporate Center, Rye, NY 10580-1422 (Address of principle executive offices) (Zip Code) (914) 921-5100 Registrant’s telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer", "accelerated filer", and "smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the Registrant’s classes of Common Stock, as of the latest practical date. Class Outstanding at October 31, 2010 Class A Common Stock, .001 par value Class B Common Stock, .001 par value INDEX GAMCO INVESTORS, INC. AND SUBSIDIARIES PART I. FINANCIAL INFORMATION Item 1. Unaudited Condensed Consolidated Financial Statements Condensed Consolidated Statements of Income: -Three months ended September 30, 2010 and 2009 -Nine months ended September 30, 2010 and 2009 Condensed Consolidated Statements of Financial Condition: -September 30, 2010 -December 31, 2009 -September 30, 2009 Condensed Consolidated Statements of Equity and Comprehensive Income: - Nine months ended September 30, 2010 and 2009 Condensed Consolidated Statements of Cash Flows: -Nine months ended September 30, 2010 and 2009 Notes to Unaudited Condensed Consolidated Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures About Market Risk (Included in Item 2) Item 4. Controls and Procedures PART II. OTHER INFORMATION Item 1. Legal Proceedings Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 6. Exhibits SIGNATURES 2 GAMCO INVESTORS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME UNAUDITED (Dollars in thousands, except per share data) Three Months Ended Nine Months Ended September 30, September 30, Revenues Investment advisory and incentive fees $ Institutional research services Distribution fees and other income Total revenues Expenses Compensation Management fee Distribution costs Other operating expenses Total expenses Operating income Other income (expense) Net gain from investments Interest and dividend income Interest and other expense ) Total other income (expense), net Income before income taxes Income tax provision Net income Net income attributable to noncontrolling interests Net income attributable to GAMCO Investors, Inc.'s shareholders $ Net income attributable to GAMCO Investors, Inc.'s shareholders per share: Basic $ Diluted $ Weighted average shares outstanding: Basic Diluted Dividends declared: $ See accompanying notes. 3 GAMCO INVESTORS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION UNAUDITED (Dollars in thousands, except per share data) September 30, December 31, September 30, ASSETS Cash and cash equivalents, including restricted cash of $62,308, $62,258 and $62,246, respectively $ $ $ Investments in securities Investments in partnerships Receivable from brokers Investment advisory fees receivable Income tax receivable and deferred tax assets - - Other assets Total assets $ $ $ LIABILITIES AND EQUITY Payable to brokers $ $ $ Income taxes payable and deferred tax liabilities - Capital lease obligation Compensation payable Securities sold, not yet purchased Mandatorily redeemable noncontrolling interests Accrued expenses and other liabilities Sub-total 5.5% Senior notes (due May 15, 2013) 6% Convertible note (due August 14, 2011) - 6.5% Convertible note (due October 2, 2018, repaid October 13, 2010) Total liabilities Redeemable noncontrolling interests Commitments and contingencies (Note J) Equity GAMCO Investors, Inc. stockholders' equity Class A Common Stock, $0.001 par value; 100,000,000 shares authorized; 13,202,489, 13,120,276 and 13,108,526 issued, respectively; 6,970,410, 7,311,997 and 7,337,347 outstanding, respectively 13 13 13 Class B Common Stock, $0.001 par value; 100,000,000 shares authorized; 24,000,000 shares issued; 20,292,104, 20,292,917 and 20,292,917 shares outstanding, respectively 20 20 20 Additional paid-in capital Retained earnings Accumulated comprehensive income Treasury stock, at cost (6,232,079, 5,808,279 and 5,771,179 shares, respectively) Total GAMCO Investors, Inc. stockholders' equity Noncontrolling interests Total equity Total liabilities and equity $ $ $ See accompanying notes. 4 GAMCO INVESTORS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF EQUITY AND COMPREHENSIVE INCOME UNAUDITED (In thousands) For the nine months ended September 30, 2010 GAMCO Investors, Inc. shareholders Additional Accumulated Redeemable Noncontrolling Common Paid-in Retained Comprehensive Treasury Noncontrolling Comprehensive Interests Stock Capital Earnings Income Stock Total Interests Income Balance at December 31, 2009 $ $
